DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because reference numeral (140) is used to designate two different structures.  It appears that “Pressurized In Fusion Fluid 140” should read “Pressurized Infusion Fluid 142” in Figure 4 (please note the incorrect spelling of “infusion” in Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11, 13-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukhny et al. (US 2010/0324476; hereafter Boukhny).
In regard to claim 14, Boukhny discloses a phacoemulsification apparatus (see Figures 5A-10 and respective portions of the specification) for emulsifying a lens in a capsular chamber in a patient's eye, comprising: a handle (407) including a tip (the tip of sleeve/needle combination), the tip being adapted to receive a flow of fluid and to perform emulsification when inserted in the capsular chamber (see Figure 5a-5b and par. [0022]); a sensor (101) being sized to be disposed within the capsular chamber and generate a sensor signal, the sensor signal being indicative of a current fluid pressure within the capsular chamber (see at least par. [0017], [0019], [0022]-[0029]); a transmitter (103, 105) adapted to be disposed outside the capsular chamber and wirelessly receive the sensor signal from the sensor (see Figure 2 and at least par. [0018], [0022], [0027), the transmitter being adapted to transmit a transmitted sensor signal (element 103 wirelessly sends signals to 105 and 105 wirelessly sends signals to 109; see at par. [0018]); and a platform (109, 111) adapted to receive the transmitted sensor signal (see at least par. [0018], [0027]-[0028]), the platform including an 
In regard to claim 17, Boukhny discloses a phacoemulsification apparatus (see Figures 5A-10 and respective portions of the specification) for emulsifying a lens in a capsular chamber in a patient's eye, comprising: a handle (407) including a tip (the tip of sleeve/needle combination), the tip being adapted to receive a flow of fluid and to perform emulsification when inserted in the capsular chamber (see Figure 5a-5b and par. [0022]); a sensor device (101) being sized to be disposed within the capsular chamber and generate a sensor signal indicative of a current fluid pressure within the capsular chamber (see at least par. [0017], [0019], [0022]-[0029]); and a platform (109, 111) including an interface (see Figures 8a-8b; an interface is clearly shown, not labeled) adapted to receive a target pressure designated by a user, and the platform being adapted to provide the fluid to the handle responsive to the current fluid pressure within the capsular chamber indicated by the sensor signal and the target pressure (see at least par. [0003], [0019], [0028]- the fluidic management system uses the detected pressure information to control one or more parameters of the surgical procedure to maintain the detected IOL pressure within a predetermined safe range).
In regard to claim 1, Boukhny discloses wherein the sensor device includes a MEMS device (see par. [0022]-sensor can be silicone chip with conductive traces).
In regard to claim 7, Boukhny discloses wherein the sensor device includes further comprising a power supply (203) adapted to provide power to the sensor device (see par. [0019]).
In regard to claim 8, Boukhny discloses wherein the power supply includes a battery (see par. [0019]).
In regard to claim 9, Boukhny discloses wherein the power supply is self-contained (see par. [0019]; self-contained is a broad limitation; a lithium battery is self-contained).
In regard to claim 11, Boukhny discloses wherein the power supply includes a battery, and a charger adapted to charge the battery via inductive coupling (see par. [0022]; the wirelessly powered embodiment).
In regard to claim 13, Boukhny discloses further comprising a repeater (103, 105) disposed outside of the sensor device, the repeater being adapted to receive the sensor signal and send the sensor signal to the platform (see par. [0018] and [0022]).
In regard to claim 20, Boukhny discloses wherein the handle includes a hollow needle (see Figure 5b; clearly shown; not labeled) adapted to emulsify cataractous lenses, and a sleeve (405) disposed about the needle and having an input (proximal opening) adapted to receive the fluid to irrigate the capsular chamber during the surgery.
In regard to claim 2, Boukhny discloses wherein the sensor device is disposed on the sleeve (see Figure 5b and par. [0022]).
In regard to claim 3, Boukhny discloses wherein the sensor device is coupled to an inner surface of the sleeve (see Figure 5b and par. [0022]).
In regard to claim 4, Boukhny discloses wherein the sensor device is coupled to an outer surface of the sleeve (see Figure 5b and par. [0022]).
In regard to claim 5, Boukhny discloses wherein the platform includes a pump (109) adapted to pump the infusion fluid to the sleeve input of the sleeve (see par. [0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Boukhny in view of Heeren et al. (US 2017/0326000; hereafter Heeren; effectively filed on 5/10/2016 before the instant effective filing date 5/26/2016).
In regard to claim 1, Boukhny discloses wherein the sensor device includes a MEMS device (see par. [0022]-sensor can be silicone chip with conductive traces).  If applicant disagrees with the examiner’s position that Boukny teaches a MEMS sensor, the examiner maintains that incorporating an explicitly disclosed MEMS sensor is known in the art of phacoemulsification systems.  Heeren discloses that it is known in the intraocular pressure sensor art to use MEMS sensors as the intraocular pressure sensor. The small size allows for insertion into the eye to measure the intraocular pressure (see par. [0050]).
lt would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device of Boukny with the MEMS sensor of Heeren in order to provide the predicable measurement of intraocular pressure.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boukhny in view of Oda (US 5,810,765).
In regard to claim 6, Boukhny does not disclose wherein said platform includes an air pump selectively pressurizing said pressurized vessel in response to a control signal and said sensor signal. Oda discloses wherein said platform includes an air pump selectively pressurizing said pressurized vessel in response to said control signal and said pressure signal (an air pump capable of supplying compressed air may be connected to the irrigation bottle 1, and the pressure of the compressed air may be controlled by a control unit 4 to regulate the irrigation flow rale of the irrigation fluid; .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boukhny in view of Sood et al. (US 6,718,834).
In regard to claim 10, Boukhny does not disclose wherein said sensor device generates sensor energy from the infusion fluid flow, said sensor energy being stored in said power supply. Sood discloses wherein said sensor device generates sensor energy from the infusion fluid flow (the flow sensor generates electricity from the movement of the liquid along the nanotube in the sensor, flow sensor that generates electricity without an external power source; column 11, lines 1-8), said sensor energy being stored in said power supply (the carbon nanotubes are connected to an energy storage device, wherein the energy storage device comprises a battery; claims 32, 40). In order to provide power to the phacoemulsification device of Boukhny, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the phacoemulsification device of Boukhny, with the ability to have the sensor generate energy and store it in the power supply, as taught by Sood, for the advantage of having the ability to be powered without requiring any external power source tor operation (Sood; column 11, lines 1 -8).
Claims 12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny in view of Govari (US 2002/0077672).
Boukhny does not disclose wherein said sensor device further including an RF receiver as is recited in claim 18; and an external RF transceiver adapted to be disposed proximal to said sensor device for receiving said sensor signal, said external RF transceiver being adapted to transmit said sensor signal to said platform as is currently recited in claims 15 and 19.  Furthermore, Boukhny does not disclose that the RF signal can charge the power supply as is recited in claims 12 and 16.
Govari discloses an analogous system, namely a signal reading and charging device for use with an implantable telemetric medical sensor. Govari discloses a sensor (50) comprising an RFID receiver (68), and an external RFID transceiver (140) adapted to be disposed adjacent to said sensor (sensor 50 is positioned within the body and transceiver 140 is positioned outside of the body but close enough to be within wireless communication thereby meeting the limitation of adjacent) for receiving said sensor signal through said RFID receiver (see par. [0058], [0059], [0063], and [0088]; the transceiver 140 receives signals from the receiver 68), said external RFID transceiver transmitting said sensor signal to said platform (the platform of Govari corresponds to control unit 154). The references are analogous in that both references are concerned with a pressure sensor which is placed in the body, wherein the sensor sends signals back to a processor so that an action can be performed. The configuration taught by Govari allows for remote monitoring of a condition with the ability to sample multiple readings per second using the RF signals (see par. [0068], [0071]). Govari further discloses that the configuration can be appropriate for anywhere within .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny in view of Govari (US 2002/0077672) and alternatively in further view of Applicant’s Admitted Prior Art (see Figure 2 of the instant application and respective portions of the specification; hereafter referred to as AAPA).
In regard to claim 21, the combination of Boukny and Govari teach all of the limitations recited in claim 18.  In regard to claim 21, the examiner’s position is that Boukhny further discloses wherein the platform includes a servo adapted to control infusion of the fluid (see par. 0028], [0030]; real-time pressure monitoring/surgical parameter modification is considered a servo mechanism).  In regard to claim 22, the examiner’s position is that Boukhny discloses wherein the platform is adapted to control operation of the servo based on the target pressure from the interface (see par. [0028]).  If applicant disagrees with the examiner’s position that Boukny teaches a servo, the examiner maintains that incorporating an explicitly disclosed servo is known in the art of phacoemulsification systems.  AAPA, however, discloses that it is known in the phacoemulsification art to use a servo controller as the controller for receiving pressure signals and providing a control signal based off the pressure signal. The servo 
lt would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device of Boukny with the servo controller of AAPA in order to provide the predicable feedback control of fluid pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783